Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 06/10/2021.
Claims 1-20 are pending.
Claim 15  has been amended.

Response to Arguments
REJECTIONS UNDER 35 U.S.C. 101
Applicant has amended claim 15 to include “one or more non-transitory computer readable tangible storage media” and overcome the 101 rejection.
The rejection in this regard is withdrawn.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Jones fails to disclose a “Pairing Sequence Between the Client Device and the Aimable Beacon”
Applicant argues that a generally held definition of “pairing” is establishing a connection between devices. However, Jones merely discloses “name/value pairs containing the name of the field and the value of the field for any given beacon” and acquiring “the beacon identities and signal strength that are in range of the client devices”, neither of which disclose an actual “pairing” between devices. Name/value pairs and beacon identities and signal strength that are in range of the client devices, does not disclose initiating a “pairing”. 
Baym fails to disclose a Transmitting Information from the aimable beacon to the client device and receiving an image captured by the user

Examiner’s Response
The applicant's arguments/remarks filed on 06/10/2021 regarding claims 1-20 have been fully considered and are not persuasive. The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts.
Jones fails to disclose a “Pairing Sequence Between the Client Device and the Aimable Beacon”
Applicant argues that a generally held definition of “pairing” is establishing a connection between devices. But as recited in the claim 1 of the invention, “in response to an acceptance of the transmitted request by a user associated with a client device, initiating a pairing sequence between the client device and an amiable beacon”, here, pairing sequence is established between the device and beacon, not as the definition of “pairing” between devices, as argued by the applicant. Further, as recited in the specification of claimed invention, such as, in paragraph [0003], SUMMARY, “initializing a pairing sequence between the client device and an amiable beacon”, in paragraph [0015], “beacon may pair with the user device”, “the aimable beacon may pair with the user device to share telemetric information”, and in paragraph [0030], “The amiable beacon 120 may be a device capable of performing a pairing sequence and transmitting data to and receiving from data a user device, such as smartphone”, claimed invention defines the pairing as the connection between the device and beacon. That is what Jones discloses, such as, “name/value pairs containing the name of the field and the value of the field for any given beacon” and  “the beacon identities and signal strength that are in range of the client devices”, both of these disclose an actual “pairing” between device and 
Baym fails to disclose a Transmitting Information from the aimable beacon to the client device and receiving an image captured by the user
For prior art Baym, as recited in paragraph [0033], “Upon detection of the probe signal by request module 214, request module 214 may generate an alert for the user to notify the user of the camera’s presence and availability to capture an image”, “Based on the input, request module 214 generates the request as described herein, and causes the beacon to transmit the request to the camera”, 
Applicant argues that Baym fails to disclose that the subject of the captured image is captured by the user. Baym appears to only disclose that the request for an image is “for the unmanned camera to capture an image of a user of the mobile device” and “an unmanned camera may locate a user and capture the user’s image”.  Applicant argues that Baym fails to disclose the user is the entity capturing the image of the subject and not the subject itself as is disclosed in Baym. 
But, for prior art Baym, as recited in paragraph [0033], “Upon detection of the probe signal by request module 214, request module 214 may generate an alert for the user to notify the user of the camera’s presence and availability to capture an image”, “Based on the input, request module 214 generates the request as described herein, and causes the beacon to transmit the request to the camera”, shown in Figure 3, recited in paragraph [0036], “User 306 can use the user interface of the mobile device to enter details related to an image that user 306 desires to be captured by an unmanned camera…User 306 enters these details using the user interface, and processing circuit 304 generates the request based on the details. Processing circuit 304 generates the request based on the details. Processing circuit then causes the beacon 302 to transmit the request”, and recited in paragraph [0041], “The beacon may receive a confirmation from the camera that the image was captured as desired by the user”, and recited in paragraph [0042], “The request also specifies a timing requirement for the image as desired by the user. One or more timing requirements may be specified. For example, the user may desire a video to be captured by the unmanned camera. In this manner, the timing requirement may specify a length of a video clip desired”, Baym teaches the image captured by the user, although the image can be image of user, but 
Baym teaches the captured image is captured by the user via camera, even the camera is unmanned, but the capturing is controlled by the user. This is further explained as recited in paragraph [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data”)
Futhermore, as recited in paragraph [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and paragraph [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”, Baym teaches, “the subject of photographic capture may be an object or a location”, such as a deployed asset of which a photographic status may be desired on preconfigured time periods. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (hereinafter referred to as Jones) (U. S. Pub. No. 2014/0287778 A1), in view of Baym et al. (hereinafter referred to as Baym) (U.S. Pub. No. 2015/0249781 A1).
As to claim 1, Jones teaches a processor-implemented method, the method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); in response to an acceptance of the transmitted request by a user associated with a client device, initiating a pairing sequence between the client device and an amiable beacon (See at least ¶ [0049], “The set of attributes can be arbitrarily extended through the use of name/value pairs containing the name of the field and the value of the field for any given beacon or via a triggering system”; and ¶ [0053], “a client device such as a mobile smart phone acquires the beacon identities and signal strengths that are in range of the client device. This information is transmitted to a computer system. The beacon identities are used to look up attributes that are associated with one or more of beacons. Algorithms are then used to determine the best match to the set of available attributes” ). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information.
In analogous teaching, Baym exemplifies this wherein Baym teaches wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”,  “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured image may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 2, Jones and Baym teach the method of claim 1. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, upon satisfaction of a condition, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol (upon satisfaction of a condition)”).

Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been See Baym: ABSTRACT).

As to claim 3, Jones and Baym teach the method of claim 1. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 4, Jones and Baym teach the method of claim 1. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 5, Jones and Baym teach the method of claim 1. Jones teaches visual classification attributes ( Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 8, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); in response to an acceptance of the transmitted request by a user associated with a client device, initiating a pairing sequence between the client device and an amiable beacon (See at least ¶ [0049], “The set of attributes can be arbitrarily extended through the use of name/value pairs containing the name of the field and the value of the field for any given beacon or via a triggering system”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories; transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information.
In analogous teaching, Baym exemplifies this wherein Baym teaches a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (See at least ¶ [0005], “non-transitory computer-readable medium having instructions stored thereon, that when executed by a computing device cause the computing device to perform operations for requesting a capture of an image”); transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”, “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured iamge may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 9, Jones and Baym teach the computer system of claim 8. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, upon satisfaction of a condition, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol (upon satisfaction of a condition)”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 10, Jones and Baym teach the computer system of claim 8. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 11, Jones and Baym teach the computer system of claim 8. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 12, Jones and Baym teach the computer system of claim 8. Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 15, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); in response to an acceptance of the transmitted request by a user associated with a client device, initiating a pairing sequence between the client device and an amiable beacon (See at least ¶ [0049], “The set of attributes can be arbitrarily extended through the use of name/value pairs containing the name of the field and the value of the field for any given beacon or via a triggering system”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein one or more non-transitory computer-readable tangible storage media and non-transitory tangible storage media, the program instructions executable; transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information.
In analogous teaching, Baym exemplifies this wherein Baym teaches one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable (See at least ¶ [0005], “non-transitory computer-readable medium having instructions stored thereon, that when executed by a computing device cause the computing device to perform operations for requesting a capture of an image”); transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”,  “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured iamge may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method See Baym: ABSTRACT).

As to claim 16, Jones and Baym teach the computer program product of claim 15. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, upon satisfaction of a condition, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol (upon satisfaction of a condition)”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 17, Jones and Baym teach the computer program product of claim 15. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 18, Jones and Baym teach the computer program product of claim 15. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 19, Jones and Baym teach the computer program product of claim 15. Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method See Baym: ABSTRACT).


Claims 6 -7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Baym, and in view of Border et al. (hereinafter referred to as Border) (U. S. Pub. No. 2008/0297608 A1).
As to claim 6, Jones and Baym teach the method of claim 1. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones and Baym do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Baym: ABSTRACT).

As to claim 7, Jones and Baym teach the method of claim 1. However, Jones and Baym do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Border exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0050], “charges can be assessed to the user for storage and access to the remote database”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Baym: ABSTRACT).

As to claim 13, Jones and Baym teach the computer system of claim 8. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones and Baym do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Baym: ABSTRACT).

As to claim 14, Jones and Baym teach the computer system of claim 8. However, Jones and Baym do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Border exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0050], “charges can be assessed to the user for storage and access to the remote database”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Baym: ABSTRACT).

As to claim 20, Jones and Baym teach the computer program product of claim 15. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones and Baym do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, for method and system to capture the images via the beacon by the user. See Baym: ABSTRACT).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Thursday  9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
09/08/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454